Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LoPresti, Jr. (US 5,908,206 A).
Regarding claim 1, LoPresti discloses a sling (Figure 10) for supporting a child carrier (child carrier not currently claimed in combination) against a user, comprising: an elongated sling body (46) configured to rest against and cover a shoulder of the user (as shown in Figure 10) and comprising a front strap (portion of 46 below 48, Figure 10) terminating in a front loop (34a) and a back strap (the rest of the strap above 48, Figure 10) terminating in a back loop (34b) extending therefrom; the front strap configured (capable of, especially with length adjustment 48) to cross the chest of the user and having a front attachment mechanism (52) separating the front strap into a front sling end having a front male attachment member (52) and a front carrier end (32b) having a front female attachment member (38b); the back strap configured to cross the back of the user and having a back attachment mechanism (50) separating the back strap into a back sling end having a back female attachment member (50) and a back carrier end (32a) having a back male attachment member (38a); wherein the front female attachment member is removably coupled to a first side of the child carrier (child carrier still not currently claimed in combination) by: wrapping the front female attachment member around a first portion of the child carrier, passing the front female attachment member through the front loop, and attaching the front female attachment member to the front male attachment member; and wherein the back male attachment member is removably coupled to a second side of the child carrier by: 13Attorney Docket No. 5175.01USO2 wrapping the back male attachment member around a second portion of the child carrier, passing the back male attachment member through the back loop, and attaching the back male attachment member to the back female attachment member (nothing in the design of LoPresti would physically prevent a user from using the straps and loops of LoPresti in the manner only functionally claimed).
Regarding claim 2, LoPresti discloses the sling of claim 1, wherein the front attachment mechanism and the back attachment mechanism are side release buckles (see Figures).  
Regarding claims 3 and 4, LoPresti discloses the sling of claim 1, wherein the front attachment mechanism and the back attachment mechanism are hook and loop mechanisms/strips (see “VELCRO hook and loop fasteners may also be utilized to couple strap 46 to the wrist straps” in col. 3 lines 18-22).
Regarding claim 6, LoPresti discloses the sling of claim 1, wherein the lengths of front sling end and back carrier end are adjustable (via 48 and 36a).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LoPresti, Jr. (US 5,908,206 A) in view of Puff (US 5,203,482 A) and Cartwright (US 8,998,045 B2).
Regarding claim 5, LoPresti discloses the sling of claim 1, but fails to disclose wherein the elongated sling body further comprises at least one elastic edge. Puff teaches that it was already known in the art for a sling like that of LoPresti to include a wider sling portion (1) between two sling strap portions (2) that can spread around the user’s shoulder, distribute the load, and securely position the strap. Cartwright teaches a shoulder strap expandable sling portion (110) like that of Puff made from elastic material (see “elastomeric” in col. 3 line 64). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the LoPresti sling with an expandable wider sling portion between two strap end portions, the motivation being to better distribute the load on the user’s shoulder, as taught by Puff, and to have made the wider sling portion, which would include its edges, from elastic, where such material construction was already known in the art, as taught by Cartwright. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	4/13/22